DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Actions is responding to applicant’s amendment filed on 9/10/2021.  Claims 1-28 have been cancelled.  Claims 29 and 32 have been amended.

Response to Arguments
The claim objections have been withdrawn in view of applicant’s amendment.
The 101 rejection has been withdrawn in view of applicant’s amendment.
The Weston reference has been withdrawn in view of applicant’s amendment.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 29-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walsh (U.S. Patent Application Publication No. US 2007/0032755).
Regarding independent claim 29, Figures 1-2 illustrates applicant’s claimed dressing for skin care, having a main compress (35, gauze) covered by a membrane (40) with an adhesive contour (paragraph 0026 discloses dressing/membrane 40 preferably includes an adhesive) which extends beyond (paragraph 0026 discloses dressing/membrane 40 extends beyond wound boundary 37, see Figure 1) the main compress (35) and is adapted to be applied to skin, and having an inlet port (50) for a treatment liquid (paragraph 0030 discloses negative pressure applies on wound exudates) on the main compress (35), the membrane (40) comprising, on at least part of a surface opposite the main compress (34), a permeability that permits exchange of gases (paragraph 0026 discloses dressing/membrane 40 allows gas to pass therethrough);
wherein the inlet port (50) comprises a compress arm (45) extending from a side of the main compress (35) to traverse the adhesive contour (Figures 1 & 2 illustrates arm 45 traverses adhesive).
Regarding claim 30, Walsh reference, presented above, discloses applicant’s claimed dressing comprising all features as recited in these claims, including, in addition to the permeability, an outlet port (55) for air contained in the main compress (35).

Allowable Subject Matter
Claims 31 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 32-48 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 32, the art of record when considered alone or in combination, neither anticipates nor renders obvious a dressing for skin care, comprising the inlet port forms a bore of the membrane, wherein the inlet port forms a bore of the membrane, provided on the adhesive contour at a distance from an edge of the membrane, in combination with all other features recited in the claim.
Regarding dependent claims 33-48, these claims are allowed due to their dependencies on independent claim 32.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799. The examiner can normally be reached 9am-5pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMTU T NGUYEN/Examiner, Art Unit 3786